DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 03/25/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6-7,9,11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Pub No. 20140197428), in view of Moriwaki et al (US Pub No. 20180143503).


 	With respect to claim 1, Wang et al discloses a substrate (the layer above 256,Fig.4) having a top surface and a bottom surface (Fig.4); a display panel under the window substrate (210,80,290,Fig.4), an opening (252,Fig.3) being defined in the display panel (Fig.4); a light blocking portion (256,Fig.4) directly on the bottom surface of the window substrate and surrounding the opening when viewed from a plan view (Fig.3); and an electronic component overlapping with the opening (Para 41-42, either pixel units or scan and data lines because it 

With respect to claim 6, the arts cited above do not explicitly disclose wherein the light blocking portion has a circular ring shape. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that blocking portion has a circular ring shape as a design choice.

 	With respect to claim 7, Wang et al discloses encapsulants (232,234) and , wherein  are defined in the light blocking portion (defined means under it). However, the arts cited above do not explicitly disclose encapsulants are transparent. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that transparent encapsulants are used such silicon nitride because of their great dielectric property and their abundance use in industry. 

 	With respect to claim 9, the arts cited above do not explicitly disclose wherein the display panel comprises dummy pixels in an area adjacent to the opening. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that panel comprises dummy pixels in an area adjacent to the opening for testing purposes.
 	With respect to claim 11, Wang et al discloses wherein the opening is defined by a side surface of the display panel (top surface of 250,Fig.4), and the light blocking portion overlaps with the side surface when viewed from the plan view (Fig.4).

 	With respect to claim 12, Wang et al discloses wherein the electronic component is under the opening (Para 41, Fig 4).

 	With respect to claim 13, Wang et al discloses wherein the electronic component is in the opening (Para 41-42,Fig.4).


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Pub No. 20140197428), in view of Moriwaki et al (US Pub No. 20180143503), in view of Kim et al (US Pub No. 20150378060)


  	With respect to claim 2, the arts cited above do not explicitly disclose wherein the window substrate comprises a transparent area and a non-transparent area adjacent to the transparent area, and a print layer in the non-transparent area is directly on the bottom surface of the window substrate. On the other hand, Kim et al discloses a transparent area (AA,Fig.6) and a non-transparent area (IA,Fig.6) adjacent to the transparent area, and a print layer (Para 129) in the non-transparent area is directly on the bottom surface of the window substrate (because they all have to be formed under the window substrate. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that non display area surrounds the display area and printed layer is formed on the non display area in order to form the scan lines in the nondisplay area.

 	With respect to claim 3, Kim et al in view of Wang et al and Moriwaki et al discloses wherein the display panel comprises: a display area configured to display an image (because .

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Pub No. 20140197428), in view of Moriwaki et al (US Pub No. 20180143503), in view of Xiang et al (US Pub No. 20180219058).


 	With respect to claim 4, the arts cited above do not explicitly disclose wherein the display panel comprises: a first display area; and a second display area protruding from the first display area in a first direction, the opening being defined in the second display area. However, Wang et al discloses that the through hole is formed at end of display area (Fig.11). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the art cited above such that the through hole is formed near the end of the display area, as a design choice. On the other hand, Xiang et al discloses wherein the display panel comprises: a first display area (A3,Fig.1); and a second display area (A1,Fig.1) protruding from the first display area in a first direction (in y direction), the opening being defined in the second display area (according to figure 11 of Wang et al). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Xiang et al such that the through hole is formed on the second display area and to have a second display area, in order to have to maximize the data processing of the first display area. 

.

 	
Allowable Subject Matter
Claims 8,10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ALI NARAGHI/Examiner, Art Unit 2895